UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7754



BILL JONES,

                                               Petitioner - Appellant,

          versus


NORTH CAROLINA     ATTORNEY   GENERAL;   TOM    C.
MARTIN,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro.    James A. Beaty, Jr.,
District Judge. (CA-96-979-2)


Submitted:    February 12, 1998                Decided:   March 4, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bill Jones, Appellant Pro Se. Clarence Joe Delforge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Jones v. North Carolina Attorney General, No. CA-96-979-2
(M.D.N.C. Nov. 4, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2